DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed November 9, 2021. Claims 10-16 have been withdrawn.  Claims 1-9 and 17-20 are currently pending and have been examined.
Applicant’s election without traverse of Group !, claims 1-9 and 17-20, in the reply filed on November 9, 2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramos et al (US 2020/0309757 A1) in view of Davis et al (US 10,885,336 B1).  


Regarding claims 1 and 17, Ramos discloses a system for remote shopping, comprising:
a wearable device configured to be worn on a remote shopping assistant, wherein the wearable device includes (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a wearable device transceiver configured to communicate data indicative of the one or more grocery items to and from a remote server, wherein the remote server is configured to communicate data to a remote shopper; (Ramos:   Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the 
a camera configured to capture image data related to the one or more grocery items (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a processor in communication with the wearable device transceiver, the camera, and the one or more sensors, wherein the processor is configured to determine a freshness level associated with the one or more grocery items utilizing at least the one or more sensors (Ramos:   Figure 2 - perform product testing with one or more sensors 208, paragraph [0050] -  At 210, the sensor environment determines the product freshness of one or more products being tested).
Ramos does not expressly disclose one or more sensors configured to detect at least a weight of one or more grocery items.  Davis discloses one or more sensors configured to detect at least a weight of one or more grocery items (Davis: column 17 lines 55-60 -  If shopper 3 approaches the front of the store first, they can rest their basket on a counter of a customer service desk or bagging station that is equipped with a weight sensor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Ramos to have included one or more sensors configured to detect at least a weight of one or more grocery items, as taught by Davis because it would guide a user in an efficient shopping process (Davis: column 1).

Regarding claim 2, Ramos and Davis teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the system further includes a body camera worn on the remote shopping assistant, wherein the body camera is configured to capture images or video of' an area proximate the remote shopping assistant (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112).

Regarding claim 3, Ramos and Davis teach or suggest all the limitations of claim 2 as noted above.  Ramos further discloses wherein the body camera includes a body camera transceiver configured to communicate data indicative of the area proximate the remote shopping assistant to the remote shopper via the remote server (Ramos: Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the sensor environment can provide information to a user via display on augmented reality glasses, a cell phone screen, or other display).

Regarding claim 4, Ramos and Davis teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device transceiver is further configured to communicate data indicative of a grocery list retrieved from the remote shopper (Ramos: paragraph [0042] - or example, if the sensor environment is .

Regarding claim 5, Ramos and Davis teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device further includes an optical spectrometer configured to identify a color of the one or more grocery items (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0021] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles, which can receive visual input useful for determining colors).

Regarding claim 6, Ramos and Davis teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device further includes a gas sensor configured to identify a gas produced from the one or more grocery items (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0034] -  In some embodiments, this can include targeted detection of one or more gases which relate to a particular food or other product's freshness, such as detection of gases which emanate from mold or bacteria. In some embodiments, this can entail creating a scent profile for a food or other product based on one or more chemicals being emitted by the .

Regarding claim 7, Ramos and Davis teach or suggest all the limitations of claim 6 as noted above.  Ramos further discloses wherein the processor is further programmed to determine the freshness level associated with the one or more grocery items utilizing at least the gas sensor (Ramos: paragraph [0034] -  In some embodiments, this can include targeted detection of one or more gases which relate to a particular food or other product's freshness, such as detection of gases which emanate from mold or bacteria. In some embodiments, this can entail creating a scent profile for a food or other product based on one or more chemicals being emitted by the food or other product. In some embodiments, olfactory sensor 106 may be trained by providing control samples of air from food or other products of known freshness levels such that comparison of test samples can be performed relative to the controls. Olfactory sensor 106 may use various types of sensor technology including conductive-polymer odor sensors (such as polypyrrole), tin-oxide gas sensors, and quartz-crystal micro-balance sensors. Olfactory 

Regarding claim 18, Ramos and Davis teach or suggest all the limitations of claim 17 as noted above.  Davis further discloses wherein the one or more sensors includes a scale configured to detect the weight of the one or more grocery items (Davis: column 13 lines 45-50 - Data from the scale, indicating the item and its weight/count, is sent to the store computer and entered in the data structure of FIG. 9).

Regarding claim 20, Ramos and Davis teach or suggest all the limitations of claim 17 as noted above.  Ramos further discloses wherein the one or more sensors includes a spectrometer, a gas sensor, or a softness-measurement sensor (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0021] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles, which can receive visual input useful for determining colors).






Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramos et al (US 2020/0309757 A1), in view of Davis et al (US 10,885,336 B1), and further in view of Kaus (US 2021/0314527 B1).  
  
Regarding claim 8, Ramos and Davis teach or suggest all the limitations of claim 1 as noted above.  The combination of Ramos and Davis does not disclose wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons.  However, Kaus teaches wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons (Kaus: paragraph [0047] - The option to toggle on or off a video stream, blur faces, or cover faces with a color or image can also be enable by a representative of a target location. The representative of a target location can protect the privacy of the patrons of a target location by blurring or covering the patron's faces in the video stream).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ramos and Davis, in the apparatus and method wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons, as taught by Kaus since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been 

Regarding claim 9, Ramos and Davis teach or suggest all the limitations of claim 1 as noted above.  The combination of Ramos and Davis does not disclose wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant.  However, Kaus teaches wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant (Kaus: paragraph [0023] - An electronic device can determine its current geographical location regionally by using technologies such as 3rd Generation Partnership Project (3GPP), Global System for Mobile Communication (GSM) or Long Term Evolution (LTE), or other radio access technologies to determine the electronic devices location. An electronic device can determine its current geographical location globally by using technologies such as Global Positioning System (GPS) or Galileo™).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ramos and Davis, in the apparatus and method wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant, as taught by Kaus since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it identify a location of a target product (Kaus: paragraph [0003]-[0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses sensors used in detecting meat freshness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625